UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6180



CHARLES H. WRENN; KERMEDIS JACOBS; JAMES
ELLIOTT PRICE, SR.; JAMES BYRD MILLER;
FREDERICK W. CORBETT,

                                           Plaintiffs - Appellants,

          and

FREDERICK THOMAS,

                                                          Plaintiff,

          versus

FRANKLIN E. FREEMAN, JR., Secretary, North
Carolina Department of Corrections; MICHAEL
EASLEY, State of North Carolina Attorney
General,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-786-5-F)

Submitted:   July 23, 1996                  Decided:   July 30, 1996


Before WIDENER, NIEMEYER and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Charles H. Wrenn, Kermedis Jacobs, James Elliott Price, Sr., James
Byrd Miller, Frederick W. Corbett, Appellants Pro Se. William
Dennis Worley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     The Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wrenn v. Freeman, No. CA-94-786-5-F (E.D.N.C. Dec. 20,
1995). We deny the Appellants' motion for appointment of counsel

and dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2